       Case 18-81572-TLS                  Doc 14    Filed 11/28/18 Entered 11/28/18 15:38:15                         Desc Main
                                                   Document      Page 1 of 10

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                           )                 BK. NO.               18-81572
                                                            )                 (Chapter 13)
Thomas Robert Siedlik                                       )
Dawn Michelle Siedlik                 ,                     )                    CHAPTER 13 PLAN
                                                            )                           AND
                        Debtor(s).                          )                 NOTICE OF RESISTANCE DEADLINE


                                          NOTICE TO CREDITORS AND DEBTORS

 The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the
 provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all
 Chapter 13 plans filed on or after the effective date of Rule 3015.1.

 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
 this plan no later than the date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may
 confirm or approve this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.

 You must file a timely proof of claim in order to be paid under this plan.

 In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set
 forth in the claim controls the amount to be paid subject to the right of the debtor to object to the claim amount and/or the
 valuation of the collateral in the claim. Avoidance of security interests or liens must be done by motion or adversary
 proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date specified in the plan.

 The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the
 amount of a secured claim or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or
 the value of the collateral shall be raised by objection to the claim.

 The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a
 security interest or lien. The Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall
 be raised by motion or adversary proceeding as appropriate.

 This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be
 identified by checking the box below.

 DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE
 OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED”
 OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS CONTAINED IN PART 11 WILL BE
 INEFFECTIVE.



Nonstandard provisions, set out in Part 11                                        X      Included              Not included

PART 1.     PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected
disposable income to be received within the applicable commitment period of the plan. The payment schedule is as
 follows:

A. Monthly Payment Amount       B. Number of payments         Base Amount (A X B)
(include any previous payments)
                                Various/Payments made to date--->
      $435                            60                                    $26,100




                                                                Page 1 of 8
       Case 18-81572-TLS              Doc 14       Filed 11/28/18 Entered 11/28/18 15:38:15                         Desc Main
                                                  Document      Page 2 of 10

                                     Total Plan Base Amount:                                $26,100


The payment shall be withheld from the Debtor's paycheck:                      Yes:                     No:          X

Employee's name from whose check the payment is deducted:                 See Part 11 (a)

Employer's name, address, city, state, phone:    See Part 11 (a)

Debtor is paid: Monthly [ ]     Twice Monthly [ ]     Weekly [ ]    Biweekly         Other [ ]   See Part 11 (a)

This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS.
IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR MUST MAKE
DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR
MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE EMPLOYER DEDUCTION
BEGINS.

PART 2.       ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following
order; and, unless otherwise provided, claims within each class shall be paid pro rata:

         1.    Pre-confirmation payments for adequate protection or leases of personal property;

         2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
            payments and regular executory contract payments due on Executory Contracts and Leases in PART 7
            of this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority
            domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
            ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS
              DESIGNATED IN THE PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON
              ATTORNEY FEES];

         3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
            SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER
            THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES
            AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND
            EXECUTORY CONTRACT PAYMENTS];

         4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be
            distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in
            PART 7 of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of
              this plan;

         5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation
            allowed under 11 U.S.C. § 1326(b)(3);

         6. Other priority claims in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C.
            § 1305;

         7. Payments on co-signed unsecured claims listed in PART 8 of this plan;


                                                            Page 2 of 8
         Case 18-81572-TLS             Doc 14       Filed 11/28/18 Entered 11/28/18 15:38:15                         Desc Main
                                                   Document      Page 3 of 10

          8. General Unsecured Claims.

PART 3.       §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
              & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-
confirmation lease payments for lease payments for leases of personal property shall be paid by the Trustee to the below
listed creditors with entry of an order of the Court. The Debtor proposing pre-confirmation payments will immediately
commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment. Payments
by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee
does not have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.


                                                               Last Four Digits of   Date of Next
              Creditor's Name and Full Address                                                                  Payment Amount
                                                                Account Number       Payment Due




                                                                                         1/0/1900                                $0
1. AmeriCredit/GM        P.O. Box 183853, Arlington, TX
Financial                76096                                    6498                 12/30/2018                          $108



PART 4.       ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney
fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional
fees or costs in excess of this amount must be approved through the “ALC” Fees process or a separate fee
 application. Fees and costs requested for allowance are as follows:

''SAA'' Fees Requested  Fees Received Prior to Filing                      Balance of ''SAA'' Fees to be Paid in Plan
  $3,700.00                        $0.00                                                  $3,700.00
''SAA'' Costs Requested Costs Received Prior to Filing                     Balance of ''SAA'' Costs to Be Paid in Plan
    $200.00                        $0.00                                                   $200.00


PART 5.       PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in
deferred cash payments unless the holder of a particular claim agrees to a different treatment of such claim except
for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-petition penalties, and
post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as a
general unsecured claim and not entitled to priority. Such claims are as follows:

    A.        Domestic Support Obligations

          1) [X] None. If ''None'' is checked, the rest of § 5(A) need not be completed or reproduced.

    B.        Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)




                                                             Page 3 of 8
         Case 18-81572-TLS              Doc 14       Filed 11/28/18 Entered 11/28/18 15:38:15                              Desc Main
                                                    Document      Page 4 of 10

          1) [X] None. If ''None'' is checked, the rest of § 5(B) need not be completed or reproduced.

    C.       Domestic Support Obligations Assigned To Or Owed to A Governmental Unit Under 11 U.S.C. §
             507(a)(1)(B)

          1) [X] None. If ''None'' is checked, the rest of § 5(C) need not be completed or reproduced.

    D.       Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

          1) [X] None. If ''None'' is checked, the rest of § 5(D) need not be completed or reproduced.

    E.       Chapter 7 Trustee Compensation Allowed under 11 U.S.C. § 1326(b)(3)

              [X] None. If ''None'' is checked, the rest of § 5(E) need not be completed or reproduced.

    F.       Other Priority Claims: Provisions for treatment in Part 11 of plan.


PART 6.      SECURED CLAIMS

    A.       Home Mortgage Claims
             (including claims secured by real property which the debtor intends to retain)
          1) [ ] None.
          2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments
             directly to each mortgage creditor as those payments ordinarily come due beginning with the first
             due date after the case is filed and such creditor shall retain any lien securing its claim. Any pre-
             petition arrearage shall be paid through this Chapter 13 plan with interest as provided below. The
             amount of pre-petition arrears is determined by the proof of claim, subject to the right of the
             Debtor to object to the amount set forth in the claim.

                                                                                                          Minimum
                                                                                                          Monthly
                                                                                                          Payment
                                                   Estimated                                              Amount
                                                      Pre-   Pre-confirmation Interest        Post         on Pre- Total Payments on Pre-
                                                    petition  Rate & Dollar Amount        Confirmation     Petition Petition Arrears Plus
   Name of Creditor         Property Description   Arrearage      Limit, If Any           Interest Rate    Arrears         Interest
1. Home Point
Financial                Personal Residence            $7,000       3.50%                       3.50%                             $7,689

                         Personal Residence                 $0      0.00%                       0.00%                                  $0

                         Personal Residence                 $0      0.00%                       0.00%                                  $0


             3) The following claims secured by real estate shall be paid in full through the Chapter 13 Plan:




                                                                                                          Minimum
                                                                                              Post        Monthly
                                                       Pre-confirmation Interest Rate &   Confirmation    Payment    Total Payments Plus
   Name of Creditor         Property Description         Dollar Amount Limit, If any      Interest Rate   Amount           Interest

                                                   $                             0.00%          0.00%           $0                     $0



                                                                 Page 4 of 8
        Case 18-81572-TLS                Doc 14        Filed 11/28/18 Entered 11/28/18 15:38:15                                   Desc Main
                                                      Document      Page 5 of 10


                                                     $                             0.00%            0.00%            $0                        $0

                                                     $                             0.00%            0.00%            $0                        $0


   B.      Post-Confirmation Payments to Creditors Secured by Personal Property. Post -confirmation payments
           to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
            (2). If the Debtor elects a different method of payment, such provision is set forth in subparagraph (3).

                    1) Secured Claims to which § 506 is NOT applicable:

                                   a.    [X] None. If ''None'' is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                    2) Secured Claims to which § 506 is applicable:

                                   a. [ ] None.
                                   b. Claims listed in this subsection are debts secured by personal property not described in the
                                      prior paragraph of this plan, 6(B)(1)(b). These claims will be paid either the value of the secured
                                      property or the amount of the claim, whichever is less, with interest as provided below. The
                                      portion of a claim that exceeds the value of the secured property will be treated as an unsecured
                                      claim. In this District, the value of the secured property is determined by the proof of claim,
                                      subject to the right of the Debtor to object to such valuation.




                                                                                 Pre-
                                                                            confirmation
                                                                            Interest Rate                    Minimum
                                                                  Estimated   & Dollar           Post        Monthly
                                                                    Claim     Amount         Confirmation    Payment       Total Payments Plus
               Name of Creditor          Property Description      Amount Limit, If Any      Interest Rate   Amount              Interest
          1. AmeriCredit/GM
          Financial                     2013 Chevrolet Sonic          $6,450       7.00%            7.00%         $108                      $7,747




   C.      Surrender of Property

               1)      [X] None.        If ''None'' is checked, the rest of § 6(C) need not be completed or reproduced.



   D.      Lien Avoidance and Lien Stripping

               1)      [X] None.        If ''None'' is checked, the rest of § 6(D) need not be completed or reproduced.



PART 7.     EXECUTORY CONTRACTS/LEASES

   A.      The Debtor assumes the executory contract/lease referenced below and provides for the regular
           contract/lease payment to be included in the Chapter 13 plan. All other executory contracts and
           unexpired leases are rejected. Any pre-petition arrearage will be cured in monthly payments as noted
           below:



                                                                  Page 5 of 8
          Case 18-81572-TLS                   Doc 14          Filed 11/28/18 Entered 11/28/18 15:38:15                                       Desc Main
                                                             Document      Page 6 of 10


     B.       Check One

              1)               [X] None.      If ''None'' is checked, the rest of § Part 7 need not be completed or reproduced.


PART 8.         CO-SIGNED UNSECURED DEBTS

     A.         [X] None. If ''None'' is checked, the rest of § Part 8 need not be completed or reproduced.



PART 9.         UNSECURED CLAIMS

     A.        Allowed unsecured claims shall be paid pro rata from all remaining funds.


PART 10.        ADDITIONAL PROVISIONS

     A.       If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court
              may confirm the plan without further hearing.

     B.       Property of the estate, including the Debtor's current and future income, shall revest in the Debtor at the time
              a discharge is issued, and theDebtor shall have the sole right to use and possession of property of the estate

     C.       In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of
              the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

     D.       Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by
              the Plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

     E.       After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post
              confirmation pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served
              on all parties in interest. For purposes of this limited notice provision, a party in interest is a party whose interest is
              directly affected by the motion, a creditor who has filed a proof of claim, a party who has filed a request for notice, any
              governmental agency or unit that is a creditor and allcreditors scheduled as secured or priority creditors. Any pleading filed
              with limited notice shall include a certificate of service specifically stating it was served with limited notice on all parties in
              interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the motion until a
              proper certificate of service is filed.


PART 11. NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors
and Debtors of this plan.

Part 11 (a)

Employee's name whose payroll is deducted:                  Debtor:                                  Co-Debtor:

Employer's name, address, city, state, phone:




                                                                          Page 6 of 8
        Case 18-81572-TLS                Doc 14      Filed 11/28/18 Entered 11/28/18 15:38:15                     Desc Main
                                                    Document      Page 7 of 10

Special Notes:   1. The Trustee shall only implement an employer withholding if specific employer name is listed above.




Debtor is paid:                                                             Co-debtor is paid:


Part 11 (b)                [X] N/A.


Part 11 (c)

    N/A


Part 11 (d)

    N/A


Part 11 (e)

    N/A


Part 11 (f)

      N/A

Part 11 (g)

    N/A

Part 11 (h) OTHER MISCELLANEOUS PROVISIONS TO PLAN:

1. Debtor's have a laptop at Sol's Jewelry & Loan. Debtor's will redeam the property by paying the loan outside of the
Chapter 13 Plan.



                                                  NOTICE OF RESISTANCE DEADLINE

                 ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE
                 BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON
                 THE ATTORNEY FOR THE DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT
                 REPRESENTED BY AN ATTORNEY), ON OR BEFORE:

                 (USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)




                    A.                   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS




                                                              Page 7 of 8
Case 18-81572-TLS               Doc 14         Filed 11/28/18 Entered 11/28/18 15:38:15                               Desc Main
                                              Document      Page 8 of 10

                                                                       OR

                      X           1/1/2018 (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE
                                             THE DATE THE THE PLAN IS FILED WITH THE COURT)

   IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT
   WILL HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO
   OBJECTIONS TO THE PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER
   HEARING.




                                                 CERTIFICATE OF SERVICE

            On 11/28/2018 the undersigned mailed a copy of this plan to all creditors, parties in interesst and those
  requesting notice by regular United States mail, postage prepaid. The parties to whom notice was mailed are either listed
  below or on the attached mailing matrix. The undersigned relies on the CM/ECF system of the United States Bankruptcy
  Court to provide service to the following: Kathleen A. laughlin, Standing Chapter 13 Trustee, District of Nebraska.



   Dated:        11/28/2018                             Thomas Robert Siedlik
                                                        Dawn Michelle Siedlik                      ,
                                                                                                   Debtor(s)

                                                By:     /s/ Ashley A. Buhrman
                                                        Ashley A. Buhrman, #25036
                                                        John T. Turco & Associates, P.C., L.L.O.
                                                        2580 South 90th St.
                                                        Omaha, NE 68124
                                                        Telephone: (402) 933-8600
                                                        Fax number: (402) 934-2848
                                                        Ashley.Buhrman@JohnTurcoLaw.com
                                                        Attorney for Debtor(s)



  By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an
  attorney certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those
  contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the District of Nebraska, other
  than any nonstandard provisions included in PART 11 of this plan.




                                                         Page 8 of 8
             Case 18-81572-TLS   Doc 14    Filed 11/28/18 Entered 11/28/18 15:38:15        Desc Main
                                          Document      Page 9 of 10
                                                     EXHIBIT “A”

AmeriCredit/GM Financial             Capital One                        Centris Federal Credit Union
Attn: Bankruptcy                     Attn: Bankruptcy                   11718 M Circle
Po Box 183853                        Po Box 30285                       Omaha, NE 68137
Arlington, TX 76096                  Salt Lake City, UT 84130



CHI                                  D. Anthony Sottile, Esq.           Department of Education
2301 N 117th Ave                     Sottile Barile, LLC                Office of General Counsel
Ste 100                              394 Wards Corner Road, Ste. 180    400 Maryland Avenue SW
Omaha, NE 68164                      Loveland, OH 45140                 Washington, DC 20202-0008



Dept of Ed / Navient                 Direct TV                          Douglas County Attorney
Attn: Claims Dept                    PO BOX 105249                      1819 Farnam Street
Po Box 9635                          Atlanta, GA 30348-5249             Civic Center, Suite 909
Wilkes Barr, PA 18773                                                   Omaha, NE 68183



Douglas County Treasurer             Edward Brink                       Endodontic Specialists PC
1819 Farnam Street, H-02             10855 West Dodge Rd Ste 230        10020 Nicholas St 201
Omaha, NE 68183                      Omaha, NE 68154                    Omaha, NE 68114




Fingerhut                            GE Capital Retail Bank             Ginnys/Swiss Colony Inc
PO Box 166                           PO Box 965013                      Attn: Credit Department
Newark, NJ 07101-0166                Orlando, FL 32896                  Po Box 2825
                                                                        Monroe, WI 53566



Hauge Assoc                          Home Point Financial C             Internal Revenue Service
Po Box 88610                         11511 Luna Rd Ste 300              Centralized Insolvency Operation
2320 W 49th Streeth                  Farmers Branch, TX 75234           P.O. Box 7346
Sioux Falls, SD 57105                                                   Philadelphia, PA 19101-7346



Interventional Pain Management       Jefferson Capital Systems, LLC     Katie Figgins
PO Box 241279                        Po Box 1999                        3033 Campus Drive, Ste 250
Omaha, NE 68124-5279                 Saint Cloud, MN 56302              Minneapolis, MN 55441




Merrick Bank                         Midland Funding                    Midnight Velvet
Resurgent Capital Services           2365 Northside Dr Ste 300          Swiss Colony/Midnight Velvet
PO Box 10368                         San Diego, CA 92108                1112 7th Ave
Greenville, SC 29603-0368                                               Monroe, WI 53566



National Account Syste               Navient                            Nebraska Department of Revenue
Attn: Bankruptcy Department          Attn: Bankruptcy                   Attn: Bankruptcy Unit
1724 N. 120th St.                    Po Box 9000                        P.O. Box 94818
Omaha, NE 68145                      Wiles-Barr, PA 18773               Lincoln, NE 68509-4818



NSLP                                 Portfolio Recovery                 PRA Receivables Mannagement LLC
PO box 82507                         Po Box 41021                       Po Box 41021
Lincoln, NE 68501                    Norfolk, VA 23541                  Norfolk, VA 23541
             Case 18-81572-TLS        Doc 14    Filed 11/28/18 Entered 11/28/18 15:38:15         Desc Main
                                               Document     Page 10 of 10
Radius Global Solution                    Rushmore Financial Corp             Sol s Jewelry Loan
50 W Skippack Pike                        870 Higgins Rd Ste 141              2505 S. 120th Street
Ambler, PA 19002                          Schaumburg, IL 60173                Omaha, NE 68144




South Associates, P.C.                    Sprint                              Synchrony Bank
13160 Foster, Ste 100                     6391 Sprint Parkway                 PO Box 965064
Overland Park, KS 66213                   Overland Park, KS 66251             Orlando, FL 32896-5064




US Attorney General                       US Attorney s Office                US Department of Education
United States Department of Justice       1620 Dodge Street, Suite 1400       Office of Post-Secondary Education
Judiciary Center Building                 Omaha, NE 68101                     600 Independence Avenue, SW
555 Fourth Street, NW                                                         Washington, DC 20202
Washington, DC 20530
